internal_revenue_service number release date index number ------------------------------------- ------------------------- -------------------------------------------------------- --------------------------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- telephone number ---------------------- refer reply to cc tege eb hw plr-116517-15 date date legend taxpayer ---------------------------------------------------------------- department ---------------------------------------- m ---------------------------- state -------------------- plan -------------------------------------------------------------------------------------- date x ---------------------------- date y ---------------------- date z ------------------- dear ------------------ this responds to your letter dated date and subsequent correspondence requesting rulings under the internal_revenue_code code as to the federal tax consequences of proposed distributions of taxpayer’s assets upon termination specifically you requested rulings concerning whether the distributions comply with sec_501 of the code whether the distributions are wages subject_to federal_insurance_contributions_act fica_taxes federal_unemployment_tax_act futa_tax and federal_income_tax withholding and whether the distributions must be reported to each of taxpayer’s members who receives a distribution on a form_w-2 plr-116517-15 facts taxpayer a_trust received a letter from the internal_revenue_service dated date x stating that it is a voluntary employees’ beneficiary association under sec_501 of the code taxpayer was established by employees and former employees of department for the purpose of providing post-retirement health_insurance_coverage to its members department is a department of m which is a political_subdivision of state m is the common_law employer of each of taxpayer’s members pursuant to sec_4 of plan taxpayer will pay a monthly amount a to reimburse an eligible member for medical dental or vision plan premiums incurred by the member or the member’s spouse or dependents so long as the member provides taxpayer’s board_of trustees board with sufficient proof that such expenses have been incurred or b directly to the insurer with whom the member or the member’s spouse or dependents has medical dental or vision insurance the maximum monthly benefit amount is determined by the board taxpayer’s assets consist solely of mandatory_contributions that were deducted from employee members’ paychecks the board is responsible for making all decisions regarding taxpayer pursuant to section of the trust agreement governing taxpayer the board has the authority to terminate taxpayer after a majority of the voting eligible employees vote to terminate section of the trust agreement provides that upon termination taxpayer’s assets will be distributed a towards the payment of administrative expenses and b towards the payment of benefits or return of contributions to eligible current and former employees pursuant to objective criteria which do not result in a disproportionate amount of the distribution being provided to officers or highly compensated employees of m on date y a vote of the eligible employees concluded with a majority voting to terminate taxpayer on date z the board executed a resolution to terminate taxpayer based on the date y vote and to distribute taxpayer’s assets as soon as reasonably practicable based on a uniform nondiscriminatory and objective allocation method taxpayer represents that any outstanding liabilities including incurred but unpaid benefit claims owed to members will be paid before taxpayer’s assets are distributed to members the board proposes to distribute taxpayer’s remaining assets as follows distribution methodology first the assets will be used to pay all outstanding administrative expenses plr-116517-15 second the remaining assets will be divided pro_rata amongst members based on each member’s contributions to taxpayer members who have already received benefits equaling or exceeding the amount they contributed will receive no distribution no member will receive a distribution of more than the amount he or she contributed taxpayer represents that assets will be distributed in accordance with the following formula distribution formula included member’s contributions total contributions of all included members x remaining assets in taxpayer amount of benefits already received by all included members - amount of benefits already received by the included member for purposes of the distribution formula the term included members means members who have received benefits equaling less than the amount of their contributions including those who have received zero benefits only included members will receive distributions from taxpayer taxpayer represents that after distributions are made using the distribution formula members who are not included members will have received at least of their contributions and included members will have received the same percentage of their contributions as other included members regardless of whether they began receiving benefits or not taxpayer further represents that the distribution formula does not discriminate in favor of highly compensated employees and that the distributions upon taxpayer’s termination will not result in either unequal payments to similarly situated members or in disproportionate payments to officers shareholders or highly compensated employees rulings requested taxpayer requests the following rulings ruling_request that the distribution methodology and distribution formula comply with sec_501 of the code and will not cause any earnings to inure to the benefit of any private_shareholder_or_individual or otherwise adversely affect the tax-exempt status of taxpayer ruling_request whether the distributions from taxpayer determined in accordance with the distribution methodology and distribution formula are wages subject_to fica_taxes futa_tax and federal_income_tax withholding ruling_request whether taxpayer must report on a form_w-2 any distribution made to a taxpayer’s member plr-116517-15 law sec_501 of the code provides for the exemption from federal_income_tax of voluntary_employees'_beneficiary_associations providing for the payment of life sick accident or other_benefits to the members of such association or their dependents or designated beneficiaries if no part of the net_earnings of such association inures other than through such payments to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-4 provides that no part of the net_earnings of an employees' association may inure to the benefit of any private_shareholder_or_individual other than through the payment of benefits permitted by sec_1_501_c_9_-3 the disposition of property to or the performance of services for a person for less than the greater of fair_market_value or cost including indirect_costs to the association other than as a life sick accident or other permissible benefit constitutes prohibited inurement generally the payment of unreasonable_compensation to the trustees or employees of the association or the purchase of insurance or services for amounts in excess of their fair_market_value from a company in which one or more of the association's trustees officers or fiduciaries has an interest will constitute prohibited inurement whether prohibited inurement has occurred is a question to be determined with regard to all of the facts and circumstances taking into account the guidelines set forth in this section the guidelines and examples contained in this section are not an exhaustive list of the activities that may constitute prohibited inurement or the persons to whom the association's earnings could impermissibly inure see sec_1_501_a_-1 sec_1_501_c_9_-4 provides that for purposes of subsection a the payment to any member of disproportionate benefits where such payment is not pursuant to objective and nondiscriminatory standards will not be considered a benefit within the meaning of sec_1_501_c_9_-3 even though the benefit otherwise is one of the type permitted by that section for example the payment to highly compensated personnel of benefits that are disproportionate in relation to benefits received by other participants of the association will constitute prohibited inurement also the payment to similarly situated employees of benefits that differ in_kind or amount will constitute prohibited inurement unless the difference can be justified on the basis of objective and reasonable standards adopted by the association or on the basis of standards adopted pursuant to the terms of a collective bargaining agreement in general benefits paid pursuant to standards or subject_to conditions that do not provide for disproportionate benefits to officers shareholders or highly compensated employees will not be considered disproportionate see sec_1_501_c_9_-2 and sec_1_501_c_9_-4 provides that it will not constitute prohibited inurement if on termination of a plan established by an employer and funded through an association described in sec_501 any assets remaining in the association after plr-116517-15 satisfaction of all liabilities to existing beneficiaries of the plan are applied to provide either directly or through the purchase of insurance life sick accident or other_benefits within the meaning of sec_1_501_c_9_-3 pursuant to criteria that do not provide for disproportionate benefits to officers shareholders or highly compensated employees of the employer see sec_1_501_c_9_-2 similarly a distribution to members upon the dissolution of the association will not constitute prohibited inurement if the amount distributed to members are determined pursuant to the terms of a collective bargaining agreement or on the basis of objective and reasonable standards which do not result in either unequal payments to similarly situated members or in disproportionate payments to officers shareholders or highly compensated employees of an employer contributing to or otherwise funding the employees' association except as otherwise provided in the first sentence of this paragraph if the association's corporate charter articles of association trust instrument or other written instrument by which the association was created as amended from time to time provides that on dissolution its assets will be distributed to its members' contributing employers or if in the absence of such provision the law of the state in which the association was created provides for such distribution to the contributing employers the association is not described in sec_501 sec_3101 and sec_3111 of the code provide for a tax on employees and employers respectively which is a percentage of wages as defined in sec_3121 paid_by an employer with respect to employment for fica purposes sec_3102 provides that the tax on employees imposed by sec_3101 shall be collected by the employer of the taxpayer by deducting the amount of the tax from the wages as and when paid for fica purposes sec_3102 generally provides that every employer required to deduct the tax on employees imposed by sec_3101 shall be liable for the payment of such tax for fica purposes sec_3301 imposes on every employer an excise_tax with respect to individuals in his employ equal to a percentage of wages as defined in sec_3306 paid_by the employer during the calendar_year with respect to employment for futa purposes sec_3402 generally provides for federal_income_tax purposes that every employer making payment of wages shall deduct and withhold upon such wages a tax determined in accordance with tables or computational procedures prescribed by the secretary sec_3121 and sec_3306 provide that with certain exceptions the term wages means all remuneration for employment for fica and futa purposes respectively similarly sec_3401 provides that with certain exceptions the term wages means all remuneration for services performed by an employee for his employer for federal plr-116517-15 income_tax_withholding purposes generally b and c provide that employment means any service of whatever nature performed by an employee for the person employing him for fica and futa purposes respectively sec_3306 provides that services performed in the employ of a state or any political_subdivision thereof are excepted from the definition of employment for futa purposes sec_3401 provides that if the common_law employer does not have control of the payment of wages the term employer means the person having control of the payment of such wages the code imposes federal_income_tax withholding obligations upon the sec_3401 employer case law has extended the sec_3401 employer’s obligations to include withholding and payment of fica and futa taxes see 419_us_43 in re armadillo corp v 561_f2d_1382 10th cir 25_f3d_662 8th cir a sec_3401 employer is responsible for reporting obligations see 653_f3d_1112 9th cir sec_6051 generally provides that every person required to deduct and withhold from an employee a tax under sec_3101 fica or sec_3402 federal_income_tax withholding or who would have been required to deduct and withhold a tax under sec_3402 if the employee had claimed no more than one withholding_exemption or every employer engaged in a trade_or_business who pays remuneration for services performed by an employee shall furnish to each such employee a written_statement showing certain specific items including the name of such person and the total amount of wages sec_6051 further provides that the statement required to be furnished shall contain such other information and be in such form as the secretary may by regulations prescribe sec_31_6051-1 generally provides that if an employer pays wages subject_to federal_income_tax withholding or fica tax to an employee during the calendar_year the employer is to provide the employee a tax_return copy and an employee’s copy of a statement on a form_w-2 analysis and conclusion ruling_request as stated above sec_1_501_c_9_-4 of the regulations provides in part that a distribution to members upon the dissolution of the association will not constitute prohibited inurement if the amount distributed to members is determined on the basis of objective and reasonable standards which do not plr-116517-15 result in either unequal payments to similarly situated members or in disproportionate payments to officers shareholders or highly compensated employees of an employer contributing to or otherwise funding the employees' association the distribution methodology and distribution formula appear to be consistent with sec_1_501_c_9_-4 accordingly the distribution methodology and distribution formula comply with sec_501 of the code and will not cause any earnings to inure to the benefit of any private_shareholder_or_individual or otherwise adversely affect the tax- exempt status of taxpayer prior to the distribution ruling_request as a general matter the distributions from taxpayer determined in accordance with the distribution methodology and distribution formula are wages subject_to fica_taxes and federal_income_tax withholding the distributions are not wages remuneration for employment for futa_tax purposes as sec_3306 provides that services performed in the employ of a state or any political_subdivision thereof are excepted from the definition of employment for purposes of futa the services in this case were performed in the employ of m a political_subdivision of state and the common_law employer of the taxpayer’s members additionally m does not have control_over the payment of wages but taxpayer does have control_over these wage payments taxpayer is thus the sec_3401 employer liable for the withholding and payment of fica_taxes and federal_income_tax withholding on these wage payments ruling_request any distribution constituting wages must be reported on a form_w-2 and provided to the taxpayer’s member who receives such distribution taxpayer as the sec_3401 employer is responsible for this reporting obligation except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied concerning the tax consequences to taxpayer under sec_511 or sec_512 of the distributions to taxpayer’s members under the distribution methodology this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-116517-15 the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely s janet a laufer senior technician reviewer health welfare branch office of associate chief_counsel tax exempt government entities
